UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

_________________________
                            )
ZAYN HUSAYN,                )
                            )
           Petitioner,      )
                            )
           v.               )   Civil Action No. 08-1360 (RWR)
                            )
ROBERT GATES,               )
                            )
           Respondent.      )
                            )


                                 ORDER

      The matter that is the subject of the government’s

classified filing of March 24, 2011, and several subsequent

filings, together found at Docket Nos. 272, 277, and 278, is

hereby transferred by consent to Judge Emmet G. Sullivan.       See

LCvR 40.6(a).   The parties should ensure that all future filings

relating to that matter are brought to Judge Sullivan’s attention

in accordance with procedures established by him.

      SIGNED this 18th day of April 2011.



                                               /s/
                                         RICHARD W. ROBERTS
                                         United States District Judge




CC:   Calendar and Case Management Committee